DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims

	Claims 1-3, 8-11, 13-14, and 16-26 are pending.
Applicant’s election without traverse of Group I, claims 1-3 and 8-9 in the reply filed on 06/21/2022 is acknowledged.
Claims 10-11, 13-14, and 16-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022 and made final.
Claims 1-3 and 8-9 are under examination on their merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “V” in combination with “V6TFEA-TD144-2” in line 2.  There is insufficient antecedent basis for this limitation in the claim. While claim 2 defines all of “6TFEA-TD144-2”, V is not defined. Presumably this refers to valproic acid, a histone acetylator, which is how it has been interpreted. An amendment clarifying this limitation would be ameliorative.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng et al. (WO 2015/003643 A1, 2015, hereafter “Deng”).

In regards to claim 1, Deng discloses a chemical composition comprising small molecules that can be used to partially or completely reprogram differentiated cells (p2, lines 5-6; claim 1). Deng discloses that these inhibitors include a GSK inhibitor, TGFβ receptor inhibitor, cAMP agonist, and valproic acid (a histone acetylator) (p2, Summary of Invention, lines 9-11; claim 4).
Deng further discloses that the composition can include EPZ004777 (a DOT1L methyltransferase inhibitor), and a retinoic acid receptor agonist (AM580), both of which can be added to the above composition to boost or improve chemical reprogramming (p14, lines 26-end, p15, lines 1-17; claim 9).
In addition, Deng discloses that tranylcypromine (a histone demethylation inhibitor can be added to various combinations of the above chemicals (p16, Table 1A).
Deng further discloses that this compound can be contacted with cells in an effective amount to induce or enhance reprogramming (p20, line 19-20).
Deng further discloses that this compound can be packaged as a kit (p33, lines 23-31).

In regards to claim 2, Deng discloses that these inhibitors include a GSK inhibitor can be CHIR99021 (called “CHIR”), and the TGFβ receptor inhibitor can be 616452, the cAMP agonist forskolin (FSK) (Claim 1, p65).
As above, Deng discloses valproic acid which is a histone acetylator (p2, Summary of Invention, lines 9-11; claim 4).
Further as above, Deng discloses EPZ004777 (a DOT1L methyltransferase inhibitor), and AM480 a retinoic acid receptor agonist (p14, lines 26-end, p15, lines 1-17; claim 9).
Additionally, as above Deng discloses tranylcypromine a histone demethylation (p16, Table 1A).

In regards to claim 8, Deng discloses that combinations of the above chemicals can induce expression of Sox2, and XEB markers SALL4, GATA4, GATA6 (p61, Example 5: Pluripotency inducing properties of small molecules, continuing to next page).
While Deng is silent on whether the exact combination of chemicals in claim 1, can induce these markers, since Applicant’s disclosure (Claim 8, specification) indicates that this combination of chemicals is sufficient to induce expression of these markers, and since the composition of Deng comprises these chemicals, the reference chemical composition is deemed to inherently cause expression of these markers as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.  Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.

In regards to claim 9, Deng does not disclose that the chemical composition comprised ISX9.
Therefore, Deng anticipates the invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Wang et al. (PNAS, 2011, hereafter “Wang”).

In regards to claim 3, Deng discloses the combinations of CHIR99021, 616452, forskolin, VPA (valproic acid), and EPZ004777 (p16, Table 1A), and as above discloses that retinoic acid receptor agonist (AM580) can be added to the composition to boost or improve chemical reprogramming (p14, lines 26-end, p15, lines 1-17; claim 9).
While the specific combination of features claimed is disclosed within the broad genera of types of reprogramming chemical, as taught by Deng (p14, lines 26-end, p15, lines 1-17; claim 9), such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
However, that being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with the reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected different types of reprogramming chemicals from within the disclosure of Deng to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.
Additionally, even if it did not, Wang teaches that AM580 can be used to promote reprogramming of cells and that it produces phenotypes similar to other synthetic retinoic acid agonists while being more specific for retinoic acid receptor-α (p18283, second column, last paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Deng and use AM580 specifically because it would have a similar effect to other RAR agonists, but would be more specific for retinoic acid receptor-α. Furthermore, because Wang teaches that AM580 has similar effects to other synthetic retinoic acid agonists, they appear to recognized equivalents, and using equivalents could save time and expenses given their availability. Additionally, because they have similar effects, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Deng and Wang render the invention unpatentable as claimed.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632